Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 25, 2022

                                       No. 04-22-00227-CV

                                          Kevin HEADY,
                                            Appellant

                                                  v.

                                          Julieta HEADY,
                                              Appellee

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 19-06-37527-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER
        The reporter’s record was due on May 19, 2022. See TEX. R. APP. P. 35.1(c). Before the
due date, court reporter Patricia Salinas advised this court that Appellant has neither requested
the reporter’s record nor paid for the recording of the hearing to be transcribed.
        We order Appellant to provide written proof to this court within ten days of the date of
this order that (1) the reporter’s record has been requested and arrangements have been made to
pay the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within thirty days after the clerk’s record is filed, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due thirty days
after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court